

[logo.jpg]


EXHIBIT 10.1    


LETTER AGREEMENT BETWEEN Consortium Service Management Group, Inc. (“CSMG”) and
Live Tissue Connect, Inc. (“LTC”)


January 4, 2008


The following is the agreed structure between CSMG and LTC for the continuation
of the R&D and marketing of the Live Biological Tissue Bonding project (“Tissue
Bonding Project”).


On May 23, 2002 CSMG formed a subsidiary LTC, taking in outside shareholders
that will own 14% of LTC. LTC and CSMG agree that it is imperative that the work
of the Tissue Bonding Project continue and CSMG agrees to continue the project
and advance funds as available to continue the project. It is agreed that
effective from 5-23-06 all expenses and costs advanced by CSMG on the Tissue
Bonding Project, paid by CSMG shall be carried on the books of LTC as a
liability and accrue interest and begin accruing at the rate of 8% per annum on
July 1, 2008. These costs effective July 1, 2008 including but are not limited
to legal fees, patent costs, R&D costs, Kiev office support costs, travel,
consulting, U.S. and Ukraine demonstration costs, equipment costs and U.S.
development costs that are paid for by CSMG. Such expenses shall be reimbursed
to CSMG from sources approved by the Board of Directors from cash flow, debt
instruments, IPO, equity or debt placements or other means.


In addition, once LTC is funded, LTC shall pay to CSMG the following amounts for
services:



 
1)
A minimum management fee of $200,000.00 for the first year beginning on the date
of the initial filing of S1and shall be negotiated each year thereafter but
shall not be less than $200,000 annually.

 
2)
All costs of IAW Ukraine development estimated at $ 480,000.00 per year ($40,000
per month beginning September 2008) depending on devices being developed to be
undertaken by IAW.

 
3)
A $300,000 one time fee on the 80th day following FDA approval

 
4)
Reimbursement of all Tissue Bonding Project expenses since 5-23-06 for LTC.
Interest in the form of an 8% interest accrual will begin July 1, 2008 and to be
paid from financing or revenues as those funds are available to LTC.

 
5)
After first 510K submittal and beginning in July 2008, LTC is to pay the greater
of a minimum annual royalty fee of $220,000.00 or a minimum royalty of 2% of the
adjusted retail price of all sales including those products marketed and
distributed by other companies for sales and 2 % any LTC license fees received
from other companies. First payment shall be paid no later than the 80th day
following FDA approval.

 
6)
LTC shall pay a portion of the annual costs of the CSMG Kiev office for Kiev
support attributed to LTC work which is estimated at LTC share of $60,000.00 per
year.



Executed this 44th day of January 2008.


FOR CSMG:
 
FOR LTC:
     
/s/ Herman Hohauser
 
/s/ Donald S. Robbins
Herman Hohauser
 
Donald S. Robbins
Executive Vice President
 
Chairman and CEO



CSMG OFFICES: Corpus Christi, TX - Kiev, Ukraine - Washington, DC - Atlanta, GA
Contact: Donald S. Robbins Chairman and CEO 500 No. Shoreline, Suite 701 No.,
Corpus Christi, TX 78471-1007
Telephone 361-887-7546 FAX: 361-884-0792 E-Mail csmgtech@gmail.com
WEB Site: www.csmgtechinternational.com




--------------------------------------------------------------------------------


 